Citation Nr: 0525335	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to December 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an evaluation in excess of 10 percent for 
residuals of rheumatic fever.  

FINDINGS OF FACT

1.  The veteran's residuals of rheumatic fever are primarily 
manifested by systolic murmurs of the aortic and mitral 
valves.

2.  The competent and probative evidence of record 
preponderates against a finding that a workload of greater 
than 5 metabolic equivalents (METs) but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or that evidence of cardiac hypertrophy or dilation 
on electro-cardiogram, echocardiogram, or X-ray is shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of rheumatic fever have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his increased 
rating claim, therefore the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a July 2003 and March 2004 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  The 
July 2003 letter also provided full notice as to the VCAA's 
provisions, including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised by virtue of a March 2003 rating decision and a 
detailed June 2003 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  In 
order to assure that all statutory duty to assist and notify 
requirements were met, a Supplemental SOC was provided in 
November 2004.  Accordingly, the Board finds that no 
prejudice will result from an adjudication of this matter.  
Rather, remanding this case to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Copious VA and private medical records have been secured for 
the file, and numerous VA examinations have been conducted.  
For its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.
II.  Factual Background

The service medical records reflect that in June 1953 the 
veteran was treated for rheumatic fever, as a result of which 
he was discharged from military duty in December 1953.  

A February 1954 VA examination report indicated that 
orthopedic residuals of rheumatic fever were not found, and 
that there was no heart disease.  An ECG (electrocardiogram) 
was normal.

In a February 1954 rating decision, the RO granted service 
connection for residuals of rheumatic fever, assigning a 30 
percent evaluation under Diagnostic Code (DC) 7000.  In a 
June 1957 decision, the RO severed service connection for 
residuals of rheumatic fever, based largely on finding made 
during a February 1967 VA examination, at which time no 
residuals of rheumatic fever were found.

In an August 1960 rating decision, service connection for 
residuals of rheumatic fever was restored effective from 
August 1957, and a noncompensable evaluation was assigned.

In December 1994, the veteran filed a claim for an increased 
rating for residuals of rheumatic fever.  In an August 1997 
rating action, the RO granted a 10 percent evaluation, 
effective from November 1996, based upon a November 1996 
statement from Dr. H. which indicated that the veteran had 
developed valvular heart disease, which Dr. H. believed was 
related to the rheumatic fever which the veteran had in 
service.  

The veteran provided testimony at a hearing held at the RO in 
April 1998.  The veteran indicated that his current 
manifestations included a heart murmur and slight enlargement 
of the heart.  The veteran indicated that wished to withdraw 
service connection claims relating to coronary artery disease 
and hypertension, as well as a claim for an earlier effective 
date.

A VA examination was conducted in May 1998, at which time the 
examiner sought to differentiate between the effects of 
residuals of rheumatic fever and the effects of non-service-
connected atherosclerotic cardiovascular disease.  A left 
pre-cordial murmur was noted.  The examiner indicated that 
ECG and laboratory testing was necessary, and ordered this.  
Diagnoses of: status post rheumatic fever; status post 
rheumatic carditis, exact sequelae undetermined; coronary 
artery disease; status post percutaneous transluminal 
angioplasty of the circumflex coronary artery; and type II 
diabetes mellitus, non-insulin-dependent, were made.

Another VA examination of the heart was conducted in 
September 1998.  The examiner opined that focal thickening of 
the aortic and mitral valves could possibly, remotely, have 
been sequelae of rheumatic fever.  No functional abnormality 
was demonstrated in either valve.  The report stated that the 
veteran's current and recent cardiac problems were not due to 
rheumatic fever in service, but were due to coronary artery 
disease associated with diabetes mellitus.

Medical records dated in 1999 document findings of a heart 
murmur and pedal pulses.

The record includes a November 1999 medical statement of Dr. 
H, which indicates that Dr. H. had treated the veteran for 
many years and had reviewed his medical records.  Dr. H. 
opined that the rheumatic fever incurred during military 
service was at least as likely as not the cause for his 
vascular disease and atherosclerotic heart disease.    

A July 2000 radiology report revealed a small area of mild, 
Adenosine-induced hypo-perfusion involving the inferior 
aspect of the apex, consistent with Adenosine-induced 
coronary insufficiency; as well as a small defect involving 
the distal anterolateral wall and anterolateral apex, which 
could represent a prior sub-endocardial MI.

The veteran presented testimony at an RO hearing held in 
April 2001.  He indicated that he was being treated by VA in 
Shreveport, LA and Dallas, TX.  

In April 2001, the veteran submitted a copy of a VA March 
2001 abnormal echocardiogram report.  An ejection fraction of 
65% was shown, and mitral valve thickening was noted.  A VA 
chest X-ray film taken in March 2001 revealed normal heart 
size and no active pulmonary disease.  A VA medical statement 
dated in April 2001 indicates that the veteran has a 
thickening of the mitral valve which may be caused by 
rheumatic heart disease.

A VA examination of the heart was conducted in October 2001, 
and the claims folder was reviewed.  Examination of the heart 
revealed a regular rate and rhythm.  There was a grade 2/6 
holosystolic murmur.  Diagnoses including coronary heart 
disease, status post angioplasty in 1995; rheumatic fever in 
1953; and essential hypertension, were made.  A new 
echocardiogram was requested.  The examiner opined that the 
aortic valvular findings by echocardiogram and the systolic 
murmur on auscultation were at least as likely as not related 
to the service-connected valvular heart disease.  It was 
noted that there were no symptoms related to the valvular 
heart disease.  METs equivalent based only on the valvular 
heart disease was estimated at 10, and left ventricular 
function related to the valvular heart disease was normal.  

The veteran presented testimony before a Member of the Board 
in May 2002, at which time he testified as to his belief that 
his rheumatic fever in service and currently manifested heart 
problems were related.

In a July 2002 decision, the Board denied an evaluation in 
excess of 10 percent for residuals of rheumatic fever.  

In November 2002, the veteran filed a claim for an increased 
rating for residuals of rheumatic heart disease, and 
indicated that he had received treatment at the VAMC in 
Shreveport, LA.

A May 2002 record indicates that the results of an 
echocardiogram were reviewed which revealed no severe 
valvular disease and normal left ventricle function.  A 
thickened mitral valve was noted.  In May 2002, the veteran 
underwent a left heart catheterization procedure due to 
indications of angina and positive stress testing.  A May 
2002 cardiology reflected that the ejection fraction was 64% 
and that stress test results were 4.6 METs, and that the 
testing was stopped due to leg pain.  Late in May 2002, a 
record noted a 3/6 systolic murmur over the entire 
percordium.   

A VA examination of the heart was conducted in January 2003.  
Examination of the chest revealed that the heart was not 
enlarged.  There was a systolic murmur of the aortic valve, 
and a suggestion of a systolic murmur of the mitral valve.  
The examiner explained that these were minor and were not the 
cause of heart trouble due to residuals of rheumatic fever.  
The examiner's impression was that the veteran did have 
rheumatic fever in service, from which he recovered with only 
minimal scarring of the aortic and mitral valves, and which 
is not the cause of his present heart disease.  Also 
diagnosed was arteriosclerotic heart disease, secondary to 
hypertension, aging, etc., with angina and coronary 
deficiency.  The estimated METS value was 3.  The examiner 
re-iterated that the heart condition was not related to 
rheumatic fever, and noted that the ejection fraction was 
better than 50%.

Private medical evidence dated in November 2002 consists of a 
Holter Report Summary which revealed rare supraventricular 
ectopic activity, occasional primary isolated premature 
ventricular ectopic activity, and symptoms of a "skipped 
beat" corresponding to sinus rhythm and premature 
ventricular contractions.  In February 2003 an echocardiogram 
was performed to rule out progressive aortic stenosis.  
Clinical impressions included normal left ventricular size 
and systolic function with an ejection fraction of 55-60%; 
mild inferoposterior hypokinesis; heavily calcified aortic 
valve with moderate aortic stenosis; trace to mild aortic 
insufficiency; mild mitral regurgitation; and no atrial 
septal defect/ventricular septal defect.

A VA echocardiogram report dated in April 2004 revealed 
concentric left ventricular hypertrophy; dilated left atrium; 
regional wall motion abnormalities; mildly depressed left 
ventricular systolic function; and severe aortic stenosis.  

Another VA examination of the heart was conducted in April 
2004, and the claims folder was reviewed.  Examination of the 
heart revealed a grade 2-3/6 precordial murmur.  Rhythm was 
regular with no arrhythmia.  ECG was abnormal.  Diagnoses of 
acute rheumatic fever prior to and during military service, 
with treatment and apparent complete recovery; and of 
arteriosclerotic heart disease, severe coronary artery 
disease, and severe aortic valve stenosis with calcification, 
secondary to arteriosclerotic disease, were made.  METs were 
estimated at 4-5.  

The examiner noted the opinion that the veteran most likely 
fits into the pattern of metabolic syndrome, as he has all of 
the necessary conditions for that diagnosis, including gross 
obesity; hypertension; diabetes mellitus type II, and 
hyperlipidemia.  The examiner opined that the veteran's 
current cardiac condition, described as aortic stenosis, is 
the result of arteriosclerotic (degenerative) changes and has 
no relationship to episodes of rheumatic fever 41 years ago.  
The examiner made reference to a private echocardiogram 
report dated in February 1995 which had revealed that left 
ventricular function was normal and that the mitral, 
tricuspid, and aortic valves were all normal.  In that report 
aortic disease was described as "degenerative" and was not 
etiologically identified as a residual of rheumatic fever.

The veteran also submitted articles relating to rheumatic 
fever and VA.  

A private echo report of December 2004 revealed mild left 
ventricular dilation with normal systolic function, left 
ventricular ejection fraction of 50%, dilated left atrium, 
calcific aortic stenosis, mild mitral regurgitation, and 
mitral valve sclerosis.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder, in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

IV.  Analysis

The RO has assigned a 10 percent rating for the veteran's 
service-connected residuals of rheumatic fever in accordance 
with the criteria set forth in the Schedule for Rating 
Disabilities, effective from November 1996.  38 C.F.R. § 
4.104, Diagnostic Code 7000.    

Under Diagnostic Code 7000, used for the evaluation of 
valvular heart disease (rheumatic heart disease) a minimum 
compensable evaluation of 10 percent disabling is available 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or with continuous medication required.  The next 
higher evaluation of 30 percent disabling is available where 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
An evaluation of 60 percent disabling is available where 
there has been more than one episode of congestive heart 
failure in the past year; where a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, the maximum evaluation of 100 percent 
disabling is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7000 (2004).

Based upon the evidence on file, it appears that DC 7000 
contains the most appropriate rating criteria in this matter, 
particularly inasmuch as the service medical records 
specifically document that the veteran was treated for 
rheumatic fever in service.    

Initially, the Board believes that it is imperative to 
distinguish among the veteran's service-connected and non-
service-connected heart conditions, inasmuch as he has 
several diagnosed and manifested cardiovascular conditions.  
In this regard, the preponderant weight of the evidence 
reflects that conditions diagnosed as arteriosclerotic heart 
disease, severe coronary artery disease, and severe aortic 
valve stenosis are not related to rheumatic fever from which 
the veteran suffered in 1953, and hence are not elements of 
the service-connected residuals of rheumatic fever.  VA 
examination reports of 1998, 2001, 2003, and 2004 all support 
this finding, and collectively these reports have provided 
alternate explanations for those conditions, as opposed to 
etiologically linking them as residuals of rheumatic fever.  
Inasmuch as the VA examiners were able to separate the 
effects of one heart disease from another, they are not to be 
rated together.  In this regard, the consideration of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2004).

The record does contain a contrary opinion of Dr. H. dated in 
1999, in which he indicated that he had treated the veteran 
for many years and had reviewed his medical records.  Dr. H. 
opined that the rheumatic fever incurred during military 
service was at least as likely as not the cause for his 
vascular disease and atherosclerotic heart disease.  That 
opinion was not further explained, nor was any supporting 
evidence identified.  Accordingly, it is considered less 
probative than the VA medical opinions; moreover, the greater 
weight of the evidence on this matter reflects that the 
aforementioned cardiovascular conditions (arteriosclerotic 
heart disease, severe coronary artery disease, and severe 
aortic valve stenosis) are not etiologically related to the 
rheumatic fever for which the veteran was treated in 1953. 

The evidence reflects then that the primary manifestations 
associated with the veteran's service-connected residuals of 
rheumatic fever consist of systolic/precordial murmurs 
involving the aortic and mitral valves.  Recent medical 
records specifically and have repeatedly revealed such 
findings.  However, none of the objective medical evidence 
currently of record shows that his service-connected 
residuals of rheumatic fever, primarily manifested by heart 
murmurs, are productive of any symptoms which comport with an 
evaluation in excess of 10 percent under DC 7000.  

There is no indication that the veteran takes medication on a 
continuing basis for his rheumatic heart disease.  
Significantly, there is similarly no evidence that a workload 
of 5-7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, resulting from the service-connected condition.  
It is clear that the veteran has a number of non-service-
connected conditions which impact his workload ability and 
METs test results.  And while METs test results of 5 and less 
have been documented, none of these results have been 
associated with the service-connected conditions, nor have 
the required additional symptomatology (dyspnea, fatigue, 
angina, dizziness, or syncope) during testing been shown.  
Furthermore, there is no indication that the identified 
primary residuals of rheumatic fever, namely systolic murmurs 
of the aortic and mitral valves, have been manifested by 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

In summary, the veteran's symptoms, as described by the 
medical evidence, most closely approximate the criteria for 
the currently assigned 10 percent evaluation for the 
residuals of rheumatic heart disease, and a higher rating is 
not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2004).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of rheumatic heart disease is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


